t c memo united_states tax_court michel l dixon petitioner v commissioner of internal revenue respondent docket no filed date michel l dixon pro_se marshall r jones for respondent memorandum findings_of_fact and opinion carluzzo special_trial_judge respondent determined a dollar_figure deficiency in petitioner's federal_income_tax and an addition_to_tax in the amount of dollar_figure under sec_6651 a in the petition petitioner disputes the entire amount of the ‘section references are to the internal_revenue_code of as amended and in effect for deficiency and addition_to_tax and further claims an overpayment the issues for decision are whether petitioner is entitled to certain miscellaneous_itemized_deductions some of which were claimed on his federal_income_tax return and others that support his claim for an overpayment and whether petitioner is liable for the addition_to_tax under sec_6651 for his failure_to_file a timely federal_income_tax return findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in san clemente california petitioner holds several master's degrees including a master's degree in education received in during he was employed in a civilian capacity as an education specialist for the u s department of defense his post of duty was ft baker california at the time he was living in novato california in an apartment that consisted of one bedroom a kitchen a living room with a dining area and a bathroom his rent expense during that year was dollar_figure per month petitioner was required to travel from time to time in connection with his employment with the department of defense and he did so during the year in issue he was entitled to reimbursement from his employer if he used his personally owned automobile in connection with employment-related travel in petitioner submitted a travel voucher to his employer seeking reimbursement for_the_use_of his personally owned automobile in connection with employment-related travel that occurred between date and date his claim was denied with respect to travel that took place before date because the claim was not timely submitted during petitioner decided to resign or retire from federal government employment and find a job as a school principal in this regard he responded to employment vacancy announcements published by various school boards most of which were located in california typically petitioner would send a letter of interest to the school board that had published the vacancy announcement petitioner prepared the letters using the personal computer on the table in the dining area of his apartment sometimes he received a written response to his letter other times he received a message on the answering machine in his apartment if an interview was subsequently arranged petitioner would usually drive to the location of the interview to save money petitioner slept in his car on those occasions when the location of the interview was so far from his home that he could not drive to and return from the interview in day through this process petitioner was offered and accepted a job in in round valley california petitioner's federal_income_tax return was filed on date his adjusted_gross_income for was dollar_figure petitioner elected to itemize deductions and computed the taxable_income and federal_income_tax liability reported on his return accordingly relevant for our purposes petitioner claimed miscellaneous_itemized_deductions totaling dollar_figure on the schedule a included with his return that deduction is composed of the following items unreimbursed employee_expenses dollar_figure home_office expense big_number the unreimbursed employee_expenses relate to traveling expenses petitioner claims to have incurred in looking for employment as a school principal in the notice_of_deficiency respondent disallowed the claimed miscellaneous_itemized_deductions respondent further determined that petitioner is liable for an addition_to_tax of dollar_figure under sec_6651 for his failure_to_file a timely federal_income_tax return opinion petitioner claimed a dollar_figure home_office deduction on his return according to petitioner he computed the amount of the deduction on the basis of an examination of his federal_income_tax return for when he was living at a different address and working for a different employer petitioner argues that he is entitled to a home_office deduction for because he wrote letters to various school boards on his personal computer which was set up on the table in the dining area of his apartment and messages in response to his letters were left on his home answering machine in general a taxpayer is not entitled to deduct any expenses related to the use of a dwelling_unit used by the taxpayer as a residence during the taxable_year see sec_280a expenses attributable to a home_office are excepted from this general_rule however if the expenses are allocable to a portion of the dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for the taxpayer's trade_or_business see sec_280a during no portion of petitioner's apartment was exclusively used on a regular basis as petitioner's principal_place_of_business the fact that petitioner might have been allowed a home_office deduction for a prior year under different circumstances is of no consequence petitioner is not entitled to a home_office deduction for and respondent's determination in this regard is sustained the balance of the disallowed miscellaneous_itemized_deductions consists of traveling expenses that petitioner claims were incurred in seeking employment as school principal in general sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in connection with the taxpayer's trade_or_business including expenses_incurred in searching for new employment in the same trade_or_business see 58_tc_219 54_tc_374 expenses_incurred in seeking a new trade_or_business however are not deductible see 56_tc_895 there is some question whether the type of employment that petitioner was seeking in school principal should be considered the same type of trade_or_business in which he was then currently employed education specialist for the department of defense nevertheless we give petitioner the benefit of the doubt on the point and focus our attention on the nature and amount of expenses that petitioner claims to have incurred petitioner claimed a dollar_figure deduction for traveling expenses that he claims he incurred in seeking employment as a school principal of this amount dollar_figure is attributable to vehicle expenses dollar_figure is attributable to parking fees tolls etc dollar_figure is attributable to lodging airfares etc and dollar_figure is attributable to meals petitioner computed the vehicle expenses by applying the then standard mileage rate of dollar_figure5 per mile to the big_number miles he claims that he drove to attend job interviews at various locations all of these expenses are subject_to the strict substantiation requirements imposed by sec_274 deductions for expenses subject_to sec_274 are not allowed unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer's own statement a the amount of such expense or other item b the time and place of the travel and c the business_purpose of the expense or other item petitioner claims that he recorded all of the trips that he took to attend job interviews on a calendar that was offered into evidence but excluded upon respondent's objection because the calendar was not admitted into evidence it has not been taken into consideration furthermore under the circumstances even if petitioner's calendar had been admitted into evidence it would have been given very little if any weight petitioner argues that he was not required to keep substantiating records for meals_and_lodging expenses according to petitioner he is entitled to claim the government per_diem amount for each location to which he traveled to attend a job interview it would appear that petitioner relies upon revproc_93_21 1993_1_cb_529 in support of his argument that revenue_procedure relaxes some of the strict substantiation requirements of sec_274 under certain circumstances however none apply to petitioner petitioner did not receive a per_diem_allowance from any payor and he did not incur the meals expense as a self-employed_individual the revenue_procedure does not apply and petitioner cannot rely upon it to support any portion of the deduction claimed on his return or his claim for an additional deduction petitioner has failed to satisfy the requirements of sec_274 with respect to any traveling expense that he might have incurred in seeking employment as a school principal during therefore he is not entitled to a deduction for any such expense and respondent's determination in this regard is sustained petitioner also now claims that he is entitled to an additional deduction for unreimbursed travel_expenses incurred as an employee of the department of defense petitioner made a claim to his employer for reimbursement but his claim was denied because it was submitted late assuming that the claim was otherwise valid had petitioner submitted the reimbursement claim timely the claim would have been paid if a taxpayer is eligible to be reimbursed for an expense from his or her employer but fails to make a proper claim for reimbursement the expense is not deductible see 40_tc_345 affd 326_f2d_760 2d cir 24_tc_21 fast v commissioner tcmemo_1998_272 petitioner is not entitled to an additional deduction for employment-related travel_expenses that would have been reimbursed by his employer if he had submitted a timely claim for reimbursement petitioner's federal_income_tax return was due on or before date see sec_6072 but it was not filed until date sec_6651 provides for an addition_to_tax in the amount of percent of the amount of the tax required to have been shown on the return if the failure_to_file is for not more than month with an additional percent for each month in which the failure_to_file continues to a maximum of percent of the tax in the aggregate if an income_tax return is not filed within days of the prescribed date for filing including extensions the addition_to_tax imposed is not less than the lesser_of dollar_figure or percent of the amount required to be shown as a tax on the return the addition_to_tax is applicable unless it is shown that the failure_to_file is due to reasonable_cause and not due to willful neglect petitioner's return was not filed within days of date the amount required to have been shown as a tax on that return exceeds dollar_figure in the notice_of_deficiency -- - respondent determined that petitioner was liable for a dollar_figure addition_to_tax under sec_6651 a petitioner explained that he did not file his return on time because he believed that he was due a refund petitioner's erroneous belief that he was due a refund does not constitute reasonable_cause for the failure_to_file a timely federal_income_tax return see krieger v commissioner tcmemo_1993_347 affd without published opinion 64_f3d_657 4th cir because petitioner has not demonstrated that his failure_to_file a timely federal_income_tax return was due to reasonable_cause and not due to willful neglect he is liable for the addition_to_tax under sec_6651 as determined by respondent to reflect the foregoing decision will be entered for respondent
